Büohanan, J.
Plaintiff sues for restitution of the price of a slave woman named Charlotte, who is alleged to have been afflicted with a redhibitory disease at the time of her sale by defendants to plaintiff. The petition also alleges that the disease was well known to defendants, who concealed it from plaintiff.
The defendants pleaded the general ilsue; and the cause was tried by a jury, who found a verdict for defendants.
The fact essential to the maintaining of this action, of the existence of the disease in the slave at the time of the sale, is not made out by the proof. The earliest evidence on that subject refers to a period at least a month subsequent to the sale. The presumption of its existence when the sale took place, under the Act of 1834, does not, therefore, arise.
The physician who was called in by plaintiff is of opinion that the disease may have existed previous to the sale; but this is, at best, a speculative or conjectural opinion. See the cases of Dupré v. Desmarest, 5 An. 591, and Roca v. Slawson, 5 An. 708.
There is also much evidence on the other side, proving the sound condition of the slav.e previously to the sale.
On the whole, we cannot say that the jury arrived at an erroneous conclusion, from the evidence before them.
Plaintiff calls our attention to a bill of exception to the rejection by the District Judge of answers of one of the defendants to interrogatories on facts and articles, propounded in another suit between the same parties. It was rejected, on the ground that the plaintiff could not avail himself of said answers, without entitling the defendants to all the privileges incident to this particular case, and to make such explanations with reference to the particular case on trial, as might be pertinent.
This ruling appears inconsistent -with that of the case of Hood v. Chambliss, 7 An. 106. In that case, Judge Slidell used the following language : “ It is well *728settled, that the admissions of a party may be given in evidence against him. Even mere oral admissions in conversation may be proved; and a fortiori, what a person has declared in writing and under oath, should be admissible against him.”
We think the evidence in question ought to have been received. But it will not be necessary to send back the cause for a new trial, on that account. Those answers to interrogatories only refer to the price which plaintiff gave defendants for the girl Charlotte; a point which was only material in case the jury found in favor of plaintiff. The answers did not touch the allegations of the petition in reference to the redhibitory disease complained of.
Judgment affirmed, with costs.